By the Court, T. B. Strong, J.
Upon a careful examination of the statutes relating to the support of the poor at county poor houses, I find no .authority for a discrimination between county and town poor, in respect to the application of the income of the poor-house farm. On the contrary, it is quite apparent the legislature intended the income should be applied to the support of the poor of the county generally at the poor-house, without distinction. By § 17, (1 R. &'■ 618,) authority is given to the board of supervisors of any county to determine to erect a county poor-house “ for the reception of the poor of the county,” and to direct the superintendents of the poor of such county to purchase a farm, and erect suitable buildings for a poor-house; to defray the expenses of which, the board may raise, not exceeding a specified sum, by tax on the real and personal estate of the inhabitants of the county; the tax to be raised, assessed *252and collected in the same manner as other county charges. After a poor-house is established in a county, any applicant for relief to any overseer of the poor, if it appears he is in such indigent circumstances as to require permanent relief and support, and can be removed, is to be taken to the poor-house, (§ 39, id. 624,) and there supported and relieved, until it shall appear he is able to work and maintain' himself. (§ 41, id.) The superintendents of the poor, who are declared a corporation, have power, and it is their duty, among other things, to purchase the furniture, implements and materials, that shall be necessary from time to time for the maintenance of the poor at the poor-house, and their employment in labor or manufactures, and to sell and dispose of the proceeds of such labor, as they shall deem expedient. They are to draw, from time to time, on the county treasurer, for all necessary expenses incurred in the discharge of their duties; which drafts are to be paid by him out of the moneys placed in his hands for the support of the poor; to account to the board of supervisors for all moneys received and expended, and all their proceedings ; and to pay over all moneys remaining in their hands, within fifteen days after the expiration of their office, to the county treasurer, or to their successors. (Id. § 16, subs. 4, 9,10,11.) Section 47 provides, that in counties where the respective towns are required to support their own poor, the county treasurer shall credit each town with the moneys received from the same or from its officers, and charge it with the moneys paid for the support of the poor chargeable to such town; and also, if there be a county poorhouse, the sums charged the town by the county superintendents, as hereinafter mentioned. By § 48, (Id. 626,) in a county where there is a poor-house, and the several towns are liable for the support of their poor respectively, the superintendents are required to make out annually, at a specified time, a “ statement of all the expenses incurred by them the preceding year and of the moneys received, and exhibiting the deficiency, if any, in the funds provided for the defraying such expenses; and they shall apportion the said deficiency among the said several towns, in proportion to the number and expenses of the *253paupers belonging to the said towns respectively, who shall ha.ve been provided for by the said superintendents, and shall charge the said towns with the said proportions.” The next section directs that where.there is a balance against any town, the board of supervisors shall add the same to the amount of taxes to be levied and collected upon such town. Subsequent sections provide that estimates shall be presented by the superintendents of the poor to the board of supervisors, annually, of the sums necessary for the support of the county poor, and the supervisors shall cause such sum as they deem necessary to be collected and paid to the county treasurer, to be by him kept as a separate fund, distinct from the other funds of the county; also that overseers of the poor, in counties where the respective towns are made liable for the support of their poor, shall annually present to their towns estimates of the sums necessary for the support of the poor the ensuing year ; and the inhabitants of said town shall by vote determine the sum to be assessed for those purposes, which, when raised and collected in those counties where there is a county poor-house, shall be paid to the county treasurer, and by him placed to the credit of the towns. These are all the provisions of the statute material to the question under consideration ; and they obviously contemplate that the benefits resulting from the poor-house and farm shall be common to the county and towns, in respect to the support of the poor at the poor-house, without any regard whatever to the general obligation of each to support its own poor. The occupancy of the property, the products of the farm consumed thereon and in the poor-house, the labor of the poor in carrying on the farm and the business of the poor-house, the avails of sales of products of the farm and the labor of the poor, are all to go, and be applied, to reduce the expenses of the support of the poor generally at the poor-house, without any discrimination. These represent the interest on the investment in the farm and buildings, and personal property connected therewith; and it would be as reasonable for the county to charge the towns the interest, or a portion of it, as to withhold from them *254the benefits, or a portion of them, of the establishment in another form ; indeed it would be in substance the same thing. The avails of sales should be used, as far as they will go, to pay expenses of conducting the business of the farm and poor-house and general expenses of the establishment, and thus be credited on the expenditures of the superintendents, in ascertaining the deficiency to be'apportioned among the towns.
[Monroe General Term,
September 1, 1856.
If it had been the design of the legislature that the county should have the preference as to the income of the farm, it is fair to presume the intention would have been expressed in clear terms; that what should constitute the income would have been prescribed ; that directions would have been given in regard to keeping the accounts, so that the items might be ascertained, and that some provision would have been made for allowing each town a fair compensation for the labor of its poor on the farm and in the poor-house.
The plaintiffs, as it is stated in the case, are by law in the condition of a town, in respect to the mode of supporting their poor at the county poor-house. It follows that the plaintiffs are entitled to judgment that the income of the poor-house farm in Monroe county be applied to the support indiscriminately of the county, town and city poor, kept at the county poor-house on said farm.
T. R. Strong, Welles and Smith, Justices.]